Order entered October 13, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00403-CR
                                      No. 05-15-00404-CR
                                      No. 05-15-00405-CR

                        VINCENT DEWAYNE JOHNSON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. F13-60209-P, F13-60595-P, F13-60931-P

                                           ORDER
       The Court has before it a pro se letter from appellant complaining that the reporter’s

record on appeal is incomplete. Specifically, he complains that the record does not contain the

portion of the punishment hearing that began on March 16, 2015, which included testimony by

the mothers of the complaining witnesses. The briefs filed by appellant and the State do not

reference any other portions of the March 16, 2015 hearing. However, after reviewing the

reporter’s record filed with the Court, we question whether it is complete. Specifically, Volume 1

of 2 is entitled “Admonishment,” and it concludes with appellant stating that he will “take the 20

and not waive [his] right to appeal” and with the trial court adjourning the proceedings to allow

the parties to “get the paperwork ready.” Volume 2 of 2 is entitled “Sentencing Hearing
(Continued)” and begins with the trial court stating that “yesterday at the end of a hearing I did

not formally sentence you, so I’m going to do that, to formally sentence you.” Moreover, it

appears from the docket sheets contained in the clerk’s records that witnesses were sworn in on

March 16, 2015. Thus, it appears there was another hearing between the two that are reflected in

Volumes 1 and 2.

       Accordingly, we ORDER the trial court to make findings regarding the following:

              Whether a second hearing was conducted on appellant’s guilty plea and
               punishment on March 16, 2015.

              If a second hearing was conducted on March 16, 2015, the trial court shall
               determine whether that hearing was recorded; and, if so, the name of the court
               reporter who recorded the hearing; whether the notes are available; and the date
               by which the record of the hearing will be filed with this Court.

              If the court determines that there was a second hearing that was recorded, but that
               the notes are not available, the court shall determine whether appellant is at fault
               for the loss or destruction of the notes and whether the parties can agree on a
               substituted record.

              If the trial court determines that a second hearing was conducted on March 16,
               2015, but was not recorded, the trial court shall determine whether the parties
               waived the recording of the second hearing.

           We ORDER the trial court to transmit a record containing its written findings of fact,

       any supporting documentation, and any orders to this Court within THIRTY DAYS of

       the date of this order.

           We ABATE the appeals to allow the trial court to comply with this order. The

       appeals shall be reinstated thirty days from the date of this order or when the findings are

       received.

                                                     /s/    ADA BROWN
                                                            JUSTICE